                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LACI LEANNE BAILEY,

        Plaintiff,

v.                                                                     No. 18-cv-0011 SMV

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

        Defendant.

                                       JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for Rehearing [Doc. 23] by a

Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                  ____________________________________
                                                  STEPHAN M. VIDMAR
                                                  United States Magistrate Judge
                                                  Presiding by Consent
